DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the setting system (i.e. drive) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because in figure 1 element 30 is a rectangular box that should be labeled as “camera”, element 31 is a rectangular box that should be labeled as “light source”, element 36 is a rectangular box that should be labeled as “evaluation device” and element 37 is a  rectangular box that should be labeled as “controller”; in figure 3 , element 103 should be labeled as “control system”, element 105 should be labeled as first measurement device, element 108 should be labeled as nozzle, and element 110 should be labeled as second measurement device. Please note that 37 CFR 1.83(a) permits conventional features to be shown by a labeled rectangular box.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The two US Patent Application Publications listed in two information disclosure statements that had only six digits after the year were not considered because they should have seven digits. They have however been listed on the attached PT0-892 with seven digits after the publication year.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because in claim 13 the word “repository” could be merely signals per se.  See MPEP 2106.03(I).  Respectfully suggest replacing “repository” with “non-transitory storage medium” to obviate this rejection. Claims 14-20 are rejected under 35 U.S.C. 101 solely because they depend directly or indirectly from claim 13.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first measurement device configured to record a lateral position of a focal point of a laser beam in a focal plane or relative to a reference point on the laser-beam machining head” in claim 13.  The word “device” is a generic placeholder followed by the functional language “configured to record a lateral position of a focal point of a laser beam in a focal plane or relative to a reference point on the laser-beam machining head” that does not recite sufficient structure to perform the function.  Furthermore the preceding phrase “first measurement” is non-structural.  The disclosed embodiment is a focal position sensor or a camera.  Another such limitation is “setting system configured to be controlled by a controller to set the position of the at least one movable laser machine component based on the stored association, such that the focal point of the laser beam is set to a preset position in the focal plane or relative to the reference point” as recited in claim 13.  The generic placeholder “system” is followed by the functional phrase “configured to be controlled by a controller to set the position of the at least one movable laser machine component based on the stored association, such that the focal point of the laser beam is set to a preset position in the focal plane or relative to the reference point” that does not recite sufficient structure to perform the function. Furthermore the preceding word “setting” is not structural.  The only disclosed embodiment in the specification of the setting system is a drive (see page 9, line 14).  Another such limitation is “a second measurement device configured to record at least one of a lateral position or a shape of the laser-beam nozzle” in claim 15. The word “device” is a generic placeholder followed by the functional phrase “configured to record at least one of a lateral position or a shape of the laser-beam nozzle” that does not recite sufficient structure to perform the function.  The disclosed embodiment is considered to be a camera if the first measurement device is a focal position sensor or a focal position sensor if the first measurement device is a camera.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1,5-7,10,11,12,13,15,18,19,20 are objected to because of the following informalities: “laser-beam” should be “laser beam”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7-12,13,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Weick in U.S. Patent No. 9,511,450 in view of Schurmann et al. in DE 102009042529 A1 and Hesse et al. in U.S. Patent Application No. 2013/0319980.  Weick discloses using a image evaluation device (element 9)   and a control device (element 7a, 12) to suitably control the position of displacement device 12 or 12a to move the focusing lens 7 (see column 7, lines 53-63). Weick does not disclose setting the position of an optical component by lateral movement. Hesse et al. teaches controlling the focus (see paragraphs 29, 46) with a camera (element 10) that is coaxial with the laser (see paragraph 50).  Schurmann et al. teaches adjusting the focus including the laser processing head (see paragraph 43) and using an actuator (element 26) considered to be a drive and a setting system to move the focusing lens in the x/y direction, i.e. laterally, to adjust the focus position (see paragraph 45).  Schurmann et al. further discloses recording (see paragraph 62) (thereby implicitly using a memory) from a sensor (using from a different measurement process) to determine the focus to step by step move the laser beam into the area within the opening of a nozzle (see paragraph 65). It would have been obvious to adapt Weick in view of Hesse et al. and Schurmann et al. to provide this properly focus the laser beam during machining by moving the lens to adjust the position of the laser beam.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the rejection based on 35 U.S.C. 101.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Horn et al. in U.S. Patent No. 7,528,344 discloses determining the relative positions of a laser beam and a process jet.  Rataj et al. in U.S. Patent Application Publication No. 2020/0398373 discloses moving an optical component (element 7) parallel (laterally) to the beam propagation direction (see paragraphs 54 and 55). Kitamura et al. in U.S. Patent Application Publication No. 2015/0260985 discloses a movement unit (element 3) for moving a lens. Regaard in U.S. Patent Application Publication No. 2016/0114434 discloses using an image detector (camera 12) to determine the focus of a laser beam, an evaluation device (element 19) and a controller (element 20) to adjust the focus position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761